Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 023103.0223
Filling Date: 7/14/2020
Priority Date: 04/02/2020
Inventor: KIM
Examiner: Bilkis Jahan
DETAILED ACTION

1.	This office action responds to an amendment filed on 03/30/2022.

Acknowledgement
2.	The amendment filed on 03/30/2022, responding to the office action mailed on 01/14/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-38 and 39.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 

Claims 1-17, 34-39 are cancelled.

Allowable Subject Matter
5.	Claims 18-32 and 33 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed manufacturing method of a semiconductor device: forming a first insulating film on an entire region of the substrate; forming a first mask pattern on the first insulating film; forming a first insulating film pattern on one end of the gate electrode using the first mask pattern, and forming a spacer on an other end of the gate electrode in combination with all other limitations as recited in claim 33.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896